            Case 1:19-cv-00408-TNM Document 32 Filed 06/06/19 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,
                                                           Civil Action No. 1:19-cv-00408 (TNM)
                              Plaintiffs,

       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America; PATRICK
M. SHANAHAN, in his official capacity as Acting
Secretary of Defense; LIEUTENANT GENERAL
TODD T. SEMONITE, in his official capacity as
Commander and Chief of Engineers, U.S. Army
Corps of Engineers; KEVIN McALEENAN, in his
official capacity as Acting Homeland Security
Secretary; DAVID BERNHARDT, in his official
capacity as Secretary of the Interior,

                              Defendants.


         UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE REPLY
       Defendants respectfully request a brief, four-business-day extension of the time in which

to file a reply in support of Defendants’ motion to dismiss. See ECF No. 22. In accordance with

Local Rule 7(m), counsel for the parties have conferred, and Plaintiffs consent to this request. In

support of this motion, Defendants submit the following:

       1.       On April 23, 2019, the Court granted Defendants’ consent motion for a briefing

schedule for Defendants’ renewed motion to dismiss. See ECF No. 19; Minute Order (April 23,

2019). Pursuant to that order, Defendants’ reply in support of their motion to dismiss is currently

due June 12, 2019.

       2.       As the Court is aware, Defendants are actively litigating a number of matters

concerning the same issues as the above-captioned matter. Several filing deadlines are set to occur

in those matters between now and June 12, 2019, the current due date of Defendants’ reply.
            Case 1:19-cv-00408-TNM Document 32 Filed 06/06/19 Page 2 of 3


Specifically, Defendants are subject to the following deadlines:

                a. June 7, 2019 – Administrative Records due in State of California, et al. v.

                   Trump, et al., 19-cv-872-HSG (N.D. Cal.) and Sierra Club, et al. v. Trump, et

                   al., 19-cv-892-HSG (N.D. Cal.)

                b. June 10, 2019 – Opposition to and Cross-Motion for Summary Judgment due

                   in El Paso Cty., Tex., et al. v. Trump et al., 19-cv-66-DB (W.D. Tex.)

                c. June 10, 2019 – Status report due in U.S. House of Reps. v. Mnuchin, et al., 19-

                   cv-969-TNM (D.D.C.)

       3.       For these reasons, good cause exists for a brief extension of time for Defendants to

file their reply in support of Defendants’ motion to dismiss. Accordingly, Defendants respectfully

request a four-business-day extension, until June 17, 2019, of the time in which to file a reply in

support of Defendants’ motion to dismiss. Following the submission of this brief, Defendants will

be prepared to appear for argument on the motion to dismiss at the Court’s earliest convenience.

       4.       As stated above, both Defendants and Plaintiffs have received a previous extension

of time to file, respectively, Defendants’ motion to dismiss and Plaintiffs’ opposition to that

motion. The extension requested in this motion would not affect any previously set deadlines.

       5.       Counsel for Defendants has consulted with counsel for Plaintiffs regarding this

motion pursuant to Local Rule 7(m), and Plaintiffs have indicated that they do not oppose.



Dated: June 6, 2019                           Respectfully submitted,
                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              JAMES BURNHAM
                                              Deputy Assistant Attorney General

                                              JOHN R. GRIFFITHS
                                              Director, Federal Programs Branch

                                                 2
Case 1:19-cv-00408-TNM Document 32 Filed 06/06/19 Page 3 of 3



                           ANTHONY J. COPPOLINO
                           Deputy Director, Federal Programs Branch

                           /s/ Andrew I. Warden
                           ANDREW I. WARDEN
                           Senior Trial Counsel (IN Bar No. 23840-49)

                           /s/ Leslie Cooper Vigen
                           LESLIE COOPER VIGEN
                           Trial Attorney (D.C. Bar No. 1019782)
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street, NW, Room 11308
                           Washington, DC 20005
                           Tel: (202) 305-0727
                           Email: Leslie.Vigen@usdoj.gov

                           Counsel for Defendants




                              3
        Case 1:19-cv-00408-TNM Document 32-1 Filed 06/06/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,
                                                       Civil Action No. 1:19-cv-00408 (TNM)
                              Plaintiffs,

       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America; PATRICK
M. SHANAHAN, in his official capacity as Acting
Secretary of Defense; LIEUTENANT GENERAL
TODD T. SEMONITE, in his official capacity as
Commander and Chief of Engineers, U.S. Army
Corps of Engineers; KEVIN McALEENAN, in his
official capacity as Acting Homeland Security
Secretary; DAVID BERNHARDT, in his official
capacity as Secretary of the Interior,
                               Defendants.


                                       [Proposed] ORDER
    Upon consideration of Defendants’ Unopposed Motion for Extension of Time to File Reply,

it is hereby ORDERED that the reply in support of Defendants’ Motion to Dismiss (ECF No. 22)

shall be filed on or before June 17, 2019.




DATED: June ___, 2019                            _______________________________
                                                 TREVOR N. McFADDEN
                                                 United States District Judge
